Case 2:20-cv-06909-FMO-E Document 38 Filed 09/13/21 Page 1 of 2 Page ID #:210



 1                                                                              JS-6
 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT

10         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
     ESTATE OF ALEX FLORES, by and )                   2:20-cv-06909-FMO-E
12   through successors in interest, Alejandro )       [Assigned the Hon. Judge Fernando M.
     Flores and Eloina Frutoso;                )       Olguin and Magistrate Judge Charles F.
13                                                     Eick]
     ALEJANDRO FLORES, individually; )
14   ELOINA FRUTOSO, individually, and )
                                                       ORDER GRANTING DISMISSAL OF
15   GABRIELLA MENDOZA,                        )
                                                       PLAINTIFFS’ FEDERAL CAUSES
     individually,                             )
16                                                     OF ACTION AND PERMITTING
                                               )
                                                       PLAINTIFFS TO PURSUE STATE-
17                      Plaintiffs,            )
                                                       LAW CLAIMS IN STATE COURT
                                               )
18                                                     PER FRCP 41(a)(1)(A)(ii)
      vs.                                      )
19                                             )
     CITY OF LOS ANGELES; LOS                  )
20   ANGELES POLICE DEPARTMENT; )
21   STEVEN RUIZ; and DOES 1 to 10,            )
                                               )
22                      Defendants.            )
23

24
           The Court having considered the parties’ stipulation, and good cause appearing
25
     therefore, the Joint Stipulation to Dismiss Plaintiffs’ Federal Claims under FRCP
26

27

28
                                                   1
                         ORDER on Stipulation to Dismiss Federal Claims
Case 2:20-cv-06909-FMO-E Document 38 Filed 09/13/21 Page 2 of 2 Page ID #:211



 1   41(a)(1)(A)(ii) is granted. Specifically, the following causes of action are now
 2   dismissed with prejudice as to all defendants:
 3

 4         1.     First Claim for Excessive Force/Unreasonable Seizure (42 U.S.C. §
 5                1983),
 6         2.     Second Claim for Municipal Liability for Unconstitutional Customs and
 7                Practices (42 U.S.C. § 1983), and,
 8         3.     Third Claim for Interference with Familial Integrity Substantive Due
 9                Process Violation (42 U.S.C. § 1983)
10

11         It is further Ordered that pursuant to 28 U.S.C. §1367, Plaintiffs’ state-law
12   claims can be pursued in the California Superior Court within 30 days of this Order.
13   Plaintiffs will not present any new claims or add any new defendants in the California
14   Superior Court case.
15         It is further Ordered that the depositions taken during discovery in this case can
16   be used during the California Superior Court case and shall not be taken again
17   through discovery in the state court action.
18         Finally, it is further Ordered that the case shall go to the California Superior
19   Court in its current procedural status. Specifically, the parties have concluded fact
20   and expert discovery, and neither fact nor expert discovery will reopen for any
21   purpose in the state court.
22         All parties are to bear their own costs arising out of these dismissals.
23         IT IS SO ORDERED.
24
                                                        /s/
25   Dated: September 13, 2021         By:
26                                     The Honorable Fernando M. Olguin
                                       United States District Court Judge
27

28
                                                 2
                           ORDER on Stipulation to Dismiss Federal Claims
